

Exhibit 10.1


THE COMPANY HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF THIS
EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL PORTIONS
OF THIS EXHIBIT ARE BRACKETED AND MARKED WITH ASTERISKS ([***]) AND HAVE BEEN
OMITTED. THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
 
ANTARES PHARMA, INC.
 
2008 EQUITY COMPENSATION PLAN
 
PERFORMANCE STOCK UNIT SUMMARY OF GRANT


           Antares Pharma, Inc., a Delaware corporation (the “Company”),
pursuant to its 2008 Equity Compensation Plan, as amended and restated (the
“Plan”), hereby grants to the individual listed below (the “Grantee”), this
performance stock unit award representing the target number of performance stock
units set forth below (the “Performance Stock Units”) that may become earned and
vested by the Grantee based on the level of achievement of the Performance
Goals.  The actual number of Performance Stock Units earned and vested will be
based on the actual performance level achieved with respect to the Performance
Goals set forth on Schedule A.  The Performance Stock Units are subject in all
respects to the terms and conditions set forth herein, in the Performance Stock
Unit Award Agreement attached hereto as Exhibit A (the “Performance Stock Unit
Award Agreement”) and the Plan, each of which is incorporated herein by
reference and made part hereof.  Unless otherwise defined herein, capitalized
terms used in this Performance Stock Unit Summary of Grant (the “Summary of
Grant”) and the Performance Stock Unit Award Agreement shall have the meanings
set forth in the Plan.


Grantee:
_____________
Date of Grant:
May 17, 2011
Target Award:
_____________ Performance Stock Units
Performance Period:
 
 
The three-year period beginning on January 1, 2011 and ending on December 31,
2013.
 
Performance Goals:
The performance goals are based on the three performance measures set forth on
Schedule A.
 
Vesting Schedule:
The Performance Stock Units will become earned and vested based on the
performance level achieved with respect to the Performance Goals and the
Grantee’s continued employment or service with the Employer through the Payment
Date (as defined below).
 
The number of Performance Stock Units set forth above is equal to the target
number of shares of Company Stock that the Grantee will earn and become vested
in for 100% achievement of the Performance Goals (referred to as the “Target
Award”). The actual number of shares of Company Stock that the Grantee will
become earned and vested in with respect to the Performance Stock Units may be
greater or less than the Target Award, or even zero, and will be based on the
performance level achieved by the Company with respect to the Performance Goals,
as set forth on Schedule A.  Performance level is measured based on the
threshold, median (for net revenue only), target and maximum performance levels
set forth on Schedule A.  Each performance level is
 

 
 
 
 

--------------------------------------------------------------------------------

 


 
as a percentage of target level performance.  Threshold performance level is 50%
of target, median performance level (for net revenue only) is 75% of target,
target performance level is 100% of target and maximum performance level is 150%
of target. If actual performance with respect to the net revenue Performance
Goal only is between performance levels, the number of Performance Stock Units
earned and vested with respect to that Performance Goal, if any, will be
interpolated on a straight line basis for pro-rata achievement of the
Performance Goals, rounded down to the nearest whole number.  Failure to achieve
the threshold performance level with respect to any Performance Goal will result
in no Performance Stock Units being earned and vested with respect to that
Performance Goal.
 
In the event a Change of Control occurs while the Grantee is employed by, or
providing service to, the Employer, the Performance Stock Units will vest as if
target performance had been achieved as to each Performance Goal, such that the
Target Award is deemed fully earned and vested as of the date of the Change of
Control.
 
Issuance Schedule:
The Grantee will receive a distribution with respect to the Performance Stock
Units earned and vested pursuant to this Performance Stock Unit Award, if any,
within 60 days following the date the Performance Stock Units become earned and
vested in accordance with Section 2 of the Performance Stock Unit Award
Agreement (the “Payment Date”); provided, however, that such distribution will
be made not later than March 15 of the fiscal year following the end of the
Performance Period.  Distribution will be made with respect to the Performance
Stock Units on the Payment Date in shares of Company Stock, with each
Performance Stock Unit earned and vested equivalent to one share of Company
Stock.  In no event shall any fractional shares be issued.  The Grantee must be
employed by, or providing service, to the Employer on the Payment Date in order
to earn and vest in the Performance Stock Units, unless the Committee determines
otherwise.

 
           Grantee Acceptance:                                           
 
           By signing the acknowledgement below, the Grantee agrees to be bound
by the terms and conditions of the Plan, the Performance Stock Unit Award
Agreement and this Summary of Grant and accepts the Performance Stock Units
following the date of the Company’s notification to the Grantee of the award of
the Performance Stock Units (the “Notification Date”).  The Grantee will accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, this Summary of Grant or
the Performance Stock Unit Award Agreement.
 
   The Grantee acknowledges delivery of a copy of the Plan and the Plan
prospectus together this with this Summary of Grant and the Performance Stock
Unit Award Agreement. Additional copies of the Plan and the Plan prospectus are
available upon request by contacting the Chief Financial Officer at (609)
359.3020.
 

  Agreed and accepted:                
 Grantee
                 Date        

 
 
 
 
 
2 

--------------------------------------------------------------------------------

 

 


 
SCHEDULE A
 
PERFORMANCE GOALS


The number of Performance Stock Units that may become earned and vested shall be
determined based on the actual performance level achieved with respect to the
following performance measures during the Performance Period: 3-Year Net
Revenue; 3-Year FDA Product Regulatory Approval; and commercial launch of
[******] by [******] (collectively referred to as the “Performance Goals,” and
each individual measure, a “Performance Goal”).  The chart below sets forth the
applicable weighting and Performance Goals at each performance level for each
performance measure for the Performance Period:


January 1, 2011-December 31, 2013 Performance Period*
 


Performance
 Measure
Weight
Performance
Level
Performance Goals
Performance Stock Units Earned and Vested as a Percentage of Target
(% of Target)
3-Year Net Revenue
33-1/3%
Threshold
3-Year Net Revenue of at least $[***] million but less than $[***] million
50%
Median
3-Year Net Revenue of at least $[***] million but less than $[***] million
75%
Target
3-Year Net Revenue of at least $[***] million but less than $[***] million
100%
Maximum
3-Year Net Revenue of $[***] million or above
150%
 
3-Year FDA Product  Regulatory Approval
33-1/3%
Threshold
FDA Regulatory Approval of [***] by [***]
50%
Target
FDA Regulatory Approval of [***] by [***]
100%
Maximum
FDA Regulatory Approval of [***] by [***]
150%
 
Commercial Launch of [***]
33-1/3%
Target
Launch by [***]
100%
Maximum
Launch by [***]
150%

 

  *           The actual number of Performance Stock Units earned and vested
will be based on the actual performance level achieved with respect to each
performance level and, with respect to the net revenue Performance Goal only,
will be interpolated on a straight line basis for pro-rata achievement, rounded
down to the nearest whole number for performance at or between performance
levels.  If the actual performance level achieved for any Performance Goal does
not meet threshold performance (i.e., less than 50%) for the applicable
Performance Goal, then no Performance Stock Units will be earned and vested for
that Performance Goal pursuant to this Award.  Threshold level performance may
be achieved for one Performance Goal and not another based on the Company’s
actual performance during the

 
 
3 

--------------------------------------------------------------------------------

 

 

 
Performance Period.  The actual number of Performance Stock Units earned and
vested will be determined by the Committee based on the actual performance level
achieved with respect to the applicable Performance Goals, factoring in the
weighting for each Performance Goal. The maximum number of Performance Stock
Units that may become earned and vested pursuant to this Award is capped at 150%
of the Target Award.


 
 
 
4

--------------------------------------------------------------------------------

 

 
 
ANTARES PHARMA, INC.
 
PERFORMANCE STOCK UNIT AWARD AGREEMENT
(Pursuant to the Company’s 2008 Equity Compensation Plan)
 
This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of the
Date of Grant set forth in the Summary of Grant is delivered by Antares Pharma,
Inc. (the “Company”) to the individual named in the Summary of Grant (the
“Grantee”).
 
RECITALS
 
A.           The Antares Pharma, Inc. 2008 Equity Compensation Plan, as amended
and restated (the “Plan”), provides for the grant of restricted stock units that
are payable if specified performance goals are met (referred to herein as
“Performance Stock Units”), in accordance with the terms and conditions of the
Plan.
 
B.           The Compensation Committee of the Board of Directors of the Company
(the “Committee”) has decided to make a Performance Stock Unit Award grant as an
inducement for the Grantee to promote the best interests of the Company and its
stockholders.
 
C.           The Grantee acknowledges delivery of a copy of the Plan and the
Plan prospectus together with this Summary of Grant and the Performance Stock
Unit Award Agreement. Additional copies of the Plan and the Plan prospectus are
available upon request by contacting the Chief Financial Officer at (609) 359
3020.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.   Performance Stock Unit Grant.
 
(a)   Subject to the terms, restrictions and conditions set forth in the Summary
of Grant, this Agreement and the Plan, the Company hereby grants to the Grantee
the right to receive the shares of Company Stock in the amount and on the terms
set forth in the Summary of Grant upon achievement of the Performance Goals as
set forth in the Summary of Grant and satisfaction of the requirements of the
Vesting Schedule set forth in the Summary of Grant.  No shares of Company Stock
shall be issued to the Grantee on the Date of Grant.
 
(b)   The Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, the Performance
Goals have been achieved with respect to the Performance Period and (ii) the
number of shares of Company Stock, if any, earned upon attainment of the
Performance Goal.  Such certification shall be final, conclusive and binding on
the Grantee, and on all other persons, to the maximum extent permitted by law.
In the event that the Committee makes a final determination that the Performance
Goals have not been achieved, the Grantee shall have no further rights to
receive shares of Company Stock hereunder.
 
(c)   The Committee may at any time prior to the final determination of whether
the Performance Goals have been attained, change the Performance Goals or change
the weighting of the Performance Goals to reflect any change in the Grantee’s
responsibility level or position during the course of the period beginning on
the Date of Grant and ending on the last day of the Performance Period.  In
addition, the Committee may, at any time prior to the final determination of
whether the Performance Goals have been attained, change the Performance Goals
to reflect a change in corporate capitalization, such as a stock split or stock
dividend, or a corporate transaction, such as a merger, consolidation,
separation, reorganization or partial or complete liquidation, or to equitably
reflect the occurrence of any extraordinary event, any change in applicable
accounting rules or principles, any change in the Company's method of
accounting, any change in applicable law, any change due to any merger,
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
consolidation, acquisition, reorganization, stock split, stock dividend,
combination of shares or other changes in the Company’s corporate structure or
shares, or any other change of a similar nature.
 
2.    Stockholder Rights.  Prior to the issuance, if any, of shares of Company
Stock pursuant to the terms of the Summary of Grant, this Agreement and the
Plan, the Grantee shall not (a) have any of the rights or privileges of, a
stockholder of the Company; (b) have the right to receive any dividends or other
distributions; and (c) have any interest in any fund or specific assets of the
Company by reason of this Agreement.
 
3.    Vesting.
 
  (a)    The shares of Company Stock subject to this Agreement will become
earned based on the actual level of performance achieved with respect to the
Performance Goals for the Performance Period on the terms set forth in the
Summary of Grant and as determined by the Committee and provided that the
Grantee satisfies the requirements of the Vesting Schedule set forth in the
Summary of Grant.
 
  (b)    If the Grantee ceases to be employed by, or provide service to, the
Employer for any reason prior to the applicable Vesting Date, the Grantee shall
forfeit all rights to receive shares of Company Stock hereunder and the Grantee
will not have any rights with respect to any portion of the shares of Company
Stock that have not yet become vested as of the date the Grantee ceases to be
employed by, or provide service to, the Employer, irrespective of the level of
achievement of the Performance Goals.
 
4.    Issuance.
 
  (a)    Shares of Company Stock equal to the number of shares of Company Stock
that the Grantee earns upon achievement of the Performance Goals and becomes
vested in the right to receive in accordance with the Vesting Schedule, in each
case, as set forth in the Summary of Grant shall be issued to the Grantee as set
forth in the Summary of Grant and a certificate representing the Company Stock
shall be issued to the Grantee, free of the restrictions under Section 5 of this
Agreement.
 
  (b)    The obligation of the Company to deliver the Company Stock to the
Grantee following the applicable Vesting Date shall be subject to all applicable
laws, rules, and regulations and such approvals by governmental agencies as may
be deemed appropriate to comply with relevant securities laws and regulations.
 
5.    Nonassignability of Company Stock.  During the period prior to the
certification of the Performance Goals and prior to the Vesting Date, the right
to receive shares of Company Stock may not be assigned, transferred, pledged or
otherwise disposed of by the Grantee, except as permitted under the Plan or by
the Committee.  Any attempt to assign, transfer, pledge or otherwise dispose of
the right to receive shares of Company Stock contrary to the provisions the
Summary of Grant, this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, shall be
null, void and without effect.
 
6.    Change of Control.  Except as provided in the Summary of Grant, the
provisions of the Plan applicable to a Change of Control shall apply to the
right to receive the Company Stock issuable upon attainment of the Performance
Goals and satisfaction of the Vesting Schedule set forth in the Summary of
Grant, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan.
 
7.    Grant Subject to Plan Provisions.  This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  This grant is
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) rights
and obligations with respect to withholding taxes, (b) the registration,
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law.  The Committee shall have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
8.    Withholding.  Unless the Committee provides otherwise, the number of
shares of Company Stock distributed to the Grantee with respect to the
Performance Stock Units will be reduced by a number of shares sufficient to
satisfy the amount of any federal, state or local income and employment taxes
associated with the distribution.  Notwithstanding the foregoing, the Employer
may require that the Grantee receiving any distribution or payment hereunder pay
to the Employer the amount of any federal, state or local income and employment
taxes that the Employer is required to withhold with respect to such payment, or
the Employer may deduct from other compensation paid by the Employer the amount
of any federal, state or local income and employment taxes due with respect to
the Performance Stock Units.  The Executive shall bear all expense of, and be
solely responsible for, all federal, state and local income and employment taxes
due with respect to any distribution or payment received under this Agreement.
In no event shall the amount of withholding exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.
 
9.    No Employment or Other Rights.  This grant shall not confer upon the
Grantee any right to be retained by or in the employ or service of the Employer
and shall not interfere in any way with the right of the Employer to terminate
the Grantee’s employment or service at any time.  The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.
 
10.    Recoupment Policy.  The Grantee agrees that the Grantee will be subject
to any compensation, clawback and recoupment policies that may be applicable to
the Grantee as an employee of the Employer, as in effect from time to time and
as approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Date of Grant.
 
11.    Assignment by Company.  The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.
 
12.    Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.
 
13.    Notice.  Any notice to the Company provided for in this instrument shall
be addressed to the Chairman of the Compensation Committee at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
 
14.    Application of Section 409A of the Internal Revenue Code.  This
Agreement, including the right to receive Company Stock upon achievement of the
Performance Goals and satisfaction of the Vesting Schedule, is intended to be
exempt from the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) pursuant to the short-term deferral exemption
thereunder, and this Agreement, including the right to receive Company Stock
upon the achievement of the Performance Goals and satisfaction of the Vesting
Schedule, shall be interpreted on a basis consistent with such
intent.  Notwithstanding any provision in this Agreement to the contrary, if the
Grantee is a “specified employee” (as defined in section 409A of the Code) and
it is necessary to postpone the commencement of any payments otherwise payable
under this Agreement to prevent any accelerated or additional tax under section
409A of the Code, then the Company will postpone the payment until five days
after the end of
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
the six-month period following the original payment date.  If the Grantee dies
during the postponement period prior to the payment of postponed amount, the
amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Grantee’s estate within 60 days after the date of
the Grantee’s death.  The determination of who is a specified employee,
including the number and identity of persons considered specified employees and
the identification date, shall be made by the Committee in accordance with the
provisions of sections 416(i) and 409A of the Code.  In no event shall the
Grantee, directly or indirectly, designate the calendar year of payment.  This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Committee to be necessary in order to preserve compliance with
section 409A of the Code or other applicable law.
 


 
 
-4- 

--------------------------------------------------------------------------------

 
